Dismiss and Opinion Filed July 1, 2013




                                            S
                                           In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-12-00687-CV

   DARLENE FORD AND ALL OTHER OCCUPANTS OF 7311 CHINABERRY RD,
                     DALLAS, TX 75249, Appellant
                                V.
                  WELLS FARGO BANK, N.A., Appellee

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-12-02184-E

                                  MEMORANDUM OPINION
                     Before Chief Justice Wright, Justices Lang-Miers and Lewis
                                  Opinion by Chief Justice Wright
          The filing fee in this case is overdue. By postcard dated January 16, 2013 we notified

appellant the filing fee was due and directed her to remit the fee within ten days. We cautioned

appellant that failure to do so would result in the dismissal of this appeal. To date, appellant has

not paid the filing fee or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(b)(c).



          120687F.P05
                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

DARLENE FORD AND ALL OTHER                       On Appeal from the County Court at Law
OCCUPANTS OF 7311 CHINABERRY                     No. 5, Dallas County, Texas
RD, DALLAS, TX 75249, Appellant                  Trial Court Cause No. CC-12-02184-E.
                                                 Opinion delivered by Chief Justice Wright.
No. 05-12-00687-CV        V.                     Justices Lang-Miers and Lewis participating.

WELLS FARGO BANK, N.A., Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee WELLS FARGO BANK, N.A. recover its costs of this
appeal from appellant DARLENE FORD AND ALL OTHER OCCUPANTS OF 7311
CHINABERRY RD, DALLAS, TX 75249.


Judgment entered July 1, 2013




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                           –2–